        Case 2:18-cv-00850-JB-JFR Document 29 Filed 06/22/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CARLOS HASAN HICKS,

                       Plaintiff,

v.                                                            No. 18-cv-0850 JB-JFR

Board of County Commissioners of the
County of Otero, Carolyn Barela,
Rick Martinez, and
John Doe 1,

                       Defendants.

             NOTICE OF UNOPPOSED EXTENSION TO FILE RESPONSES

       Plaintiff, Carlos Hasan Hicks, pursuant to D.N.M.LR-Civ. 7.4(a), hereby informs the

Court that the parties have agreed that Plaintiff is granted extensions in responding to the

pending motions to dismiss. Specifically, Plaintiff’s Response to Defendant Martinez’s Motion

to Dismiss (Doc. 26) is now due on or before July 3, 2020. Plaintiff’s Response to Defendants

Board of County Commissioners of the County of Otero and Carolyn Barela’s Motion to Dismiss

Plaintiff’s Amended Complaint for Damages Caused by the Deprivation of Civil Rights or, in the

Alternative, Motion for a More Definite Statement in Lieu of Answers (Doc. 28), is now due on

or before July 6, 2020.

                                                      Respectfully submitted,

                                                      ELLIS & ESTES

                                                      By:    /s/ Daniel P. Estes
                                                             Daniel P. Estes
                                                             3949 Corrales Rd. Ste. 230
                                                             Corrales, NM 87048
                                                             Tel: (303) 266-0800
                                                             Daniel@EllisEstes.com
                                                             Attorneys for Plaintiff
        Case 2:18-cv-00850-JB-JFR Document 29 Filed 06/22/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, I filed the foregoing Notice electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as fore fully reflected on the Notice of Electronic Filing:

Richard Bonner
KEMP SMITH LLP
P.O. Box 2800
El Paso, TX 79999-2800
Richard.Bonner@kempsmith.com
Attorneys for Defendant Board of County Commissioners
Of the County of Otero, and Defendant Carolyn Barela


Christina Muscarella Cooch
SUTIN, THAYER & BROWNE
P.O. Box 1945
Albuquerque, NM 87103
tmg@sutinfirm.com
Attorneys for Defendant R. Martinez


                                                     By:    /s/ Daniel P. Estes
                                                            Daniel P. Estes
                                                            3949 Corrales Rd. Ste. 230
                                                            Corrales, NM 87048
                                                            Tel: (303) 266-0800
                                                            Daniel@EllisEstes.com
                                                            Attorneys for Plaintiff
